Giles, J.
Pursuant to Uniform Rule on Civil Motor Vehicle Infractions (d), appellant Mamu G. Webneh (“appellant”) has appealed the trial court’s finding him responsible for the civil motor vehicle infraction of failing to use safety, for which violation he was assessed the sum of thirty-five dollars. The appellant assigns as the issue of law upon which review is sought the following: “At the time of de novo hearing befor [sic] the judge the Commonwealth police officer fieled [sic] to appear[.] [N]o one testifed [sic] for the prosecution of [sic] the ticket in violation of law. Reading v. Murray, 405 Mass. 415 (1989).”
On the basis of the record before us,1 we find that no issue of law has been presented and that no prejudicial error occurred. Therefore, the finding of responsible is hereby affirmed.

 Under District/Municipal Courts Rule for Appellate Division Appeal 3(c) (5), the appellant’s notice of appeal could have included a request that the clerk order a cassette copy of the electronic recording of the proceeding below.